This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 VERNARD MILES,

 3          Plaintiff-Appellant,

 4 v.                                                                                   No. 35,041

 5 GREGG MARCANTEL and
 6 GERMAN FRANCO,

 7          Defendants-Appellees.

 8 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 9 David K. Thomson, District Judge

10 Vernard Miles
11 Las Cruces, NM

12 Pro se Appellant

13 Nancy L. Vincent
14 Springfield, IL

15 for Appellee

16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4   {2}   Affirmed.

5   {3}   IT IS SO ORDERED.

6
7                                   _______________________________________
8                                   MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:


10
11 RODERICK T. KENNEDY, Judge


12
13 STEPHEN G. FRENCH, Judge




                                           2